DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         CHRISTOPHER PAKURIS and VERONICA PAKURIS,
                        Appellants,

                                      v.

PALM COVE GOLF & YACHT CLUB COMMUNITY ASSOCIATION, INC.;
 PALM COVE HOLDINGS, LLC; JOSEPH P. WHITE and ROBERTA M.
           BOSCAGLIA a/k/a ROBERTA M. WHITE,
                        Appellees.

                               No. 4D19-3684

                               [March 11, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 13000272CAAXMX.

  Jennifer S. Carroll of the Law Offices of Jennifer S. Carroll, P.A.,
Jupiter; and William N. Swift of William N. Swift, P.A., Palm City, for
appellants.

   Alexandra Valdes of Cole, Scott & Kissane, P.A., Miami, for appellee
Palm Cove Golf and Yacht Club Community Association, Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.